Response to Afcp 2.0 Request
Claims 1-12, 20-27 are allowed. Claims 1, 20, 25 are independent claims. Claims 13-19 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended independent claim 1 to be of the same scope as independent claims 20 and 25, which were indicated to be allowable subject matter in the final rejection 10/25/2021. The amendments and its arguments are persuasive.

Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Claims 20 and 25 are the same scope as claim 1 and are thus allowed under same rationale. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.



Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171